DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 8/29/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 8/29/2022, have been fully considered.  In particular, Applicant traverses the rejection of claims under 35 U.S.C. 103(a) based primarily on Vepuri et al (US 2016/0324762; of record).  
First, Applicant argues that “Vepuri does not specify that the method reduces melanin in the hyperpigmented skin” (Applicant Arguments, Page 6) and “Vepuri does not teach or suggest wherein topical application… reduces melanin in the hyperpigmented skin” (Applicant Arguments, Page 7).  
By way of background, the previously rejected claims were drawn to a method “for reducing melanin in hyperpigmented skin [more specifically, melasmic skin] in a person, wherein hyperpigmentation is caused by increased melanin production”, the method comprising topically applying to the hyperpigmented skin a mixture comprising Ptychopetalum olacoides bark/stem extract, Pfaffia paniculata root extract, and Trichilia catigua bark extract, “wherein topical application of the composition reduces melanin in the hyperpigmented skin”.
The claims were rejected on the grounds that Vepuri et al in view of Longhini et al render obvious the instantly claimed method of treating melasmic skin in a person by topically applying to the hyperpigmented skin a mixture comprising Ptychopetalum olacoides bark/stem extract, Pfaffia paniculata root extract, and Trichilia catigua bark extract.  Yet, as discussed in the previous Action:
the melasmic skin to be treated according to the prior entails hyperpigmented skin wherein hyperpigmentation is caused by increased melanin production; and 
the topical administration of a mixture comprising Ptychopetalum olacoides bark/stem extract, Pfaffia paniculata root extract, and Trichilia catigua bark extract would necessarily reduce melanin in the hyperpigmented skin.
As such, the prima facie obvious method taught every element of the claimed method and the claims were accordingly rejected.
In the response filed 8/29/2022, Applicant has amended the body of the claim to include the recitation that the mixture comprising Ptychopetalum olacoides bark/stem extract, Pfaffia paniculata root extract, and Trichilia catigua bark extract is topically applied “to reduce melanin in hyperpigmented skin”.  The limitation thus seeks to breathe life into the preamble so as to require that the topical application of the composition be carried out with the specific intent and/or awareness of reducing melanin in hyperpigmented skin wherein the hyperpigmented skin is caused by increased melanin production.
Yet, for the reasons previously discussed and as further evidenced by Bandyopadhyay (Indian J Dermatol, 54:303-309, 2009) in the instant rejection below, it is MAINTAINED that the prima facie obvious method continues to teach each and every element of the claimed method.  Accordingly, the newly added limitation drawn to a practitioner’s intent can not be afforded patentable weight.  As discussed in Ex parte Gilmour (Appeal 2009-003143, August 8, 2011) – addressing a claim limitation directed to “constructing a profile… based on a plurality of sets of text” wherein “at least one set of text that was authored not for any purpose related to creating or accessing the profile" – “the claim addresses the purpose for which a set of text was authored.  We find that this purpose is an undecipherable thought, fully within the mind of the author as he or she composed the text… The purported limitation expresses a mere idea, a mental step taken by an author and unknown by any but that author… In conclusion, we do not find that the purported limitation adds patentable weight to the claim”.    
Applicant, however, further notes that the claims have been additionally amended to recite topical application of “0.0001 wt. % to 1.0 wt. %” of the mixture comprising Ptychopetalum olacoides bark/stem extract, Pfaffia paniculata root extract, and Trichilia catigua bark extract, whereas “Vepuri teaches use of 2% by weight… or an amount between about 1.8 and about 2.2% bye weight” of their composition (Applicant Arguments, Page 6).  As argued by Applicant, it is unexpected that the instantly claimed composition “at concentrations much lower than 1.8 wt. %, such as 0.05 wt. % and 0.3 wt. % inhibits melanin production at 17% and 42% respectively” (Applicant Arguments, Page 6; see also Applicant Arguments, Page 9).
It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness.  In re Albrecht, 514 F.2d 1389 (CCPA 1975).  However, as recognized by the court in In re Schulze, 346 F.2d 600 (CCPA 1965), mere arguments are not sufficient to demonstrate unexpected results.  Rather, unexpected results must be established by factual evidence by comparing the claimed invention with that of the closest prior art.  In re Burckel, 592 F.2d 1175 (CCPA 1979).  As discussed by the court in In re De Blauwe, 736 F.2d 699 (Fed. Cir. 1994), “the absence of tests comparing [Applicant’s claimed invention] with those of the closest prior art… constitute mere argument”.  
In the instant case, Applicant has not compared the claimed invention with that of the closest prior art (i.e., Vepuri et al).  Applicant is encouraged to compare the following:
(a)	the effect of a composition comprising Ptychopetalum olacoides bark/stem extract and Pfaffia paniculata root extract (i.e., the Vepuri et al composition) on melanin levels in hyperpigmented skin using a mexameter; with
(b)	the effect of a composition comprising Ptychopetalum olacoides bark/stem extract, Pfaffia paniculata root extract and Trichilia catigua bark extract (i.e., the instantly claimed composition) on melanin levels in hyperpigmented skin using a mexameter.
Evidence (supported by an appropriate affidavit or declaration) showing that the instantly claimed composition (b) is more effective in reducing melanin levels/production in hyperpigmented skin based on results obtained using a mexameter when compared to the Vepuri et al composition (a) would be strong evidence of unexpected results to overcome the instant rejection of claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 23 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  In particular, support cannot be found for topical compositions for reducing melanin in hyperpigmented skin wherein the ingredients in the composition effective for reducing melanin in the hyperpigmented skin consist of the mixture comprising Ptychopetalum olacoides bark/stem extract, Pfaffia paniculata root extract, and Trichilia catigua bark extract.
  The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  While the court recognizes that, “[i]n claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass” (Id.), it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)).  If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus).  See MPEP § 2163.  Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.”
In the instant case, it is evident that the genus of compositions embraced by claim 23 has substantial variance, embracing any composition comprising Ptychopetalum olacoides bark/stem extract, Pfaffia paniculata root extract, and Trichilia catigua bark extract and optionally further comprising any additional agent(s), so long as those undefined additional agent(s) are not effective for reducing melanin in the hyperpigmented skin.  Indeed, the genus of compositions is potentially without limit, including any combination of thousands of additional ingredients, such as cosmetic ingredients, UV absorption agents, moisturizing agents, antioxidants, structuring agents, emulsifiers, silicone containing compounds, exfoliating agents, essential oils, thickening agents, preservatives and pharmaceutical agents (Pages 19-29).  Yet, the Specification does not identify which (if any) of those agents are not effective for reducing melanin in the hyperpigmented skin so as to be excluded from the composition of claim 23.  At most, the Specification describes a single composition comprising Ptychopetalum olacoides bark/stem extract, Pfaffia paniculata root extract, and Trichilia catigua bark extract; namely, SLIMBUSTER® H (Page 31, Table 1) which further comprises water, butylene glycol and PEG-40 hydrogenated castor oil.  However, the Specification does not disclose whether water, butylene glycol and/or PEG-40 hydrogenated castor oil entail agents which are not effective for reducing melanin in the hyperpigmented skin.
While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic.  For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d 1008 (Fed. Cir. 1989).  In the instant case, it is similarly determined that the disclosure of a single composition does not adequately describe a subgenus embracing an unlimited genus of additional compositions comprising any combination of thousands of additional agents, so long as those agents are not effective for reducing melanin in the hyperpigmented skin.  That is, the Specification does not disclose a sufficient variety of species to reflect the extreme variance in the genus.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
As such, claim 23 is rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 17-18 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vepuri et al (US 2016/0324762; of record) as evidenced by Basit et al (StatPearls, 2021 – available online at https://www.ncbi.nlm.nih.gov/books/NBK459271/; of record), Kang et al (Ann Dermatol 22(4):373-378, 2010) and Bandyopadhyay (Indian J Dermatol, 54:303-309, 2009), in view of Longhini et al (Revista Brasileira de Farmacognosia 27:254-271, 2017; of record). 
As amended, claims 1 and 9 are drawn to a method for reducing melanin in hyperpigmented skin (more specifically, melasmic skin (claim 2)) in a person, wherein the hyperpigmented skin is caused by increased melanin production, the method comprising topically applying to the hyperpigmented skin a composition that includes an effective amount of a mixture comprising 0.0001 wt. % to 1.0 wt. % (more specifically, 0.0001 to 0.5 wt. % (claim 17)) of a mixture (to reduce melanin in hyperpigmented skin) comprising:
(a) 	Ptychopetalum olacoides bark/stem extract obtained by aqueous extraction and comprising water soluble components of Ptychopetalum olacoides bark/stem;
(b)	Pfaffia paniculata root extract obtained by aqueous extraction and comprising water soluble components of Pfaffia paniculata root; and 
(c)	Trichilia catigua bark extract obtained by aqueous extraction and comprising water soluble components of Trichilia catigua bark;
wherein topical application of the composition reduces melanin in the hyperpigmented skin and (as recited by claim 3) whitens the skin and/or evens out the skin tone.
Vepuri et al teach “compositions providing a natural coverage to skin imperfections and methods of use thereof” (Abstract) “to provide a method of lightening the skin and treating unaesthetic aspects of the skin associated with ageing” (Paragraph 0009) wherein “the term ‘lightening the skin’ refers generally to… whitening and/or evening of the skin tone… and/or to the lightening and/or fading of hyperpigmented marks and/or lesions including, but not limited to… melasma” (Paragraph 0020; see also Paragraph 0078: “[m]ethods for concealing undesirable blemishes, discolorations and/or other perceived cosmetic defects of skin are disclosed” wherein “the compositions lighten the skin by… lightening and/or fading of hyperpigmented marks and/or lesions including… melanin spots… [and] melasma”), said compositions comprising BIOSKINUP CONTOUR 3r® comprising Ptychopetalum olacoides bark/stem extract and Pfaffia paniculata root extract (Page 6, Example 1 (see Table 5, Phase E ingredients)), wherein “the combination of… pfaffia paniculata root extract [and]… ptychopetalum olacoides bark/stem extract… is in an amount of between about 1.8 and about 2.2%” (Paragraph 0015).
As further taught by Vepuri et al, the term “’[e]xtract’ as used herein, refers to an extract from a natural product that can be obtained by well-known techniques of extraction.  By way of examples, the techniques that can be used include, but not limited to, steeping, simple decoction, lixiviation, extraction under reflux, supercritical fluid extraction, extraction by means of ultrasound or microwaves, or using countercurrent technology” wherein “[e]xtraction solvents include… water” (Paragraph 0023; see also Paragraph 0063: “[o]ther extraction solvents that can be used include… hot or cold water”). Significantly, Verpuri et al teach “[a] typical process of preparing the crude natural product material for extraction” (Paragraph 0062) involves “[u]ltrasonics method: a suitable alternate extraction process for preparing the water soluble extract includes the use of ultrasonic water extraction systems which can provide equivalent quality, depending on the natural product, with up to 94% faster process cycles” (Paragraph 0067), and “[t]he water-extracted natural product liquid is filtered or centrifuged to remove coarse and/or insoluble particulates” (Paragraph 0068) and then, “[t]he filtered water-extracted natural product liquid is concentrated… up to a 50% soluble solids level” (Paragraph 0069).
Additionally, as evidenced by Basit et al, “[m]elasma stimulates melanocytes… producing more melanin pigments when the skin is exposed to the sun” (Page 2, Etiology; see also Page 3, Histopathology: “[m]elanin is increased in the dermis or epidermis or both”).
And, as similarly evidenced by Kang et al, “[m]elasma lesional skin is characterized by epidermal hyperpigmentation through increased melanogenesis in epidermal melanocytes” (Abstract; see also Page 374, Column 2: “[h]istological examinations of melasma have consistently shown that lesional skin is characterized by an increased melanin deposition in the all layers of the epidermis”).
As such, Vepuri et al teach a method of “lightening and/or fading of hyperpigmented marks and/or lesions including… melasma” (Paragraph 0020) – which entails a method of treating hyperpigmented skin caused by increased melanin production – said method comprising topically applying to the hyperpigmented skin a composition that includes a mixture comprising: 
(a) 	Ptychopetalum olacoides bark/stem extract obtained by aqueous extraction and comprising water soluble components of Ptychopetalum olacoides bark/stem; and
(b) 	Pfaffia paniculata root extract obtained by aqueous extraction and comprising water soluble components of Pfaffia paniculata root.  
The method of Vepuri et al thus differs from the instantly claimed method in that:
(i) 	Vepuri et al do not explicitly teach application of the composition “to reduce melanin in hyperpigmented skin”; and
(ii)	Vepuri et al do not teach the further inclusion/administration of Trichilia catigua bark extract obtained by aqueous extraction and comprising water soluble components thereof, to provide a combination comprising 0.0001 to 0.5 wt. % of a mixture comprising said Ptychopetalum olacoides, Pfaffia paniculate, and Trichilia catigua.
Yet, as to (i): while Vepuri et al do not explicitly disclose reducing melanin in the hyperpigmented skin (i.e., the application of the composition “to reduce melanin in the hyperpigmented skin”), it is that application of a composition comprising extracts of Ptychopetalum olacoides and Pfaffia paniculate for the treatment of melasma (as taught by Vepuri et al) functions via the reduction of melanin in the melasmic skin.  
Indeed, as discussed above, “[m]elasma stimulates melanocytes… producing more melanin pigments when the skin is exposed to the sun” (Page 2, Etiology; see also Page 3, Histopathology: “[m]elanin is increased in the dermis or epidermis or both”), as taught by Basit et al.  
And, as similarly taught by Kang et al, “[m]elasma lesional skin is characterized by epidermal hyperpigmentation through increased melanogenesis in epidermal melanocytes” (Abstract; see also Page 374, Column 2: “[h]istological examinations of melasma have consistently shown that lesional skin is characterized by an increased melanin deposition in the all layers of the epidermis”). 
Moreover, as further taught by Bandyopadhyay – who additionally notes that “[w]hatever the mechanisms, melasma results in an increased deposition of melanin in the epidermis, in the dermis within melanophages, or both” (Pathophysiology of Melasma) – in the treatment of melasma, “[t]opical medications modify various stages of melanogenesis” (Abstract; see also Hydroquinone: “[h]ydroquinone… inhibits the conversion of DOPA to melanin”; see also Azelaic acid: “[a]zelaic acid… competitively inhibits tyrosinase… the inhibition of DNA synthesis and mitochondrial enzymes, thereby inducing direct cytotoxic effects towards the melanocyte”; see also Kojic acid: “[k]ojic acid… acts by inhibiting the production of free tyrosinase”, thereby decreasing melanin formation; see also Retinoids: “[r]etinoids… have their own effect on melanogenesis”; see also Topical steroids: “[t]he inhibitory effects of corticosteroids on the synthesis of mediators like prostaglanding and leukotriene may partly explain their effects on melanogenesis”; see also Glycolic acid: “[g]lycolic acid… directly reduces melanin formation in melanocytes by tyrosinase inhibition”; see also Mequinol: “[m]equinal… a substrate of tyrosinase… may as act as a competitive inhibitor in the formation of melanin precursors”; see also Arbutin: “[a]rbutin acts by the inhibition of tyrosinase, thereby decreasing melanin formation”; see also Other New and Experimental Agents: “[a] number of other agents… have been investigated for their potential role in reducing melanin pigmentation”).
Accordingly, as evidenced by Basit et al, Kang et al and Bandyopadhyay, it is necessarily the case that the method of Vepuri et al – for the treatment of melasmic skin (i.e., hyperpigmented skin wherein the hyperpigmented skin is caused by increased melanin) comprising topically applying a composition to the melasmic skin – functions via the reduction of melanin.  
Based on the foregoing, the instantly claimed limitation drawn to a practitioner’s intent cannot be afforded patentable weight.  As discussed in Ex parte Gilmour (Appeal 2009-003143, August 8, 2011) – addressing a claim limitation directed to “constructing a profile… based on a plurality of sets of text” wherein “at least one set of text that was authored not for any purpose related to creating or accessing the profile" – “the claim addresses the purpose for which a set of text was authored.  We find that this purpose is an undecipherable thought, fully within the mind of the author as he or she composed the text… The purported limitation expresses a mere idea, a mental step taken by an author and unknown by any but that author… In conclusion, we do not find that the purported limitation adds patentable weight to the claim”.    
And, as to (ii): as further taught by Vepuri et al, the compositions can find further use in “treating unaesthetic aspects of the skin associated with ageing” (Paragraph 0009) including “photo-induced aging, fine lines, wizened skin, flaccid skin, thinned skin and lack of elasticity or tonus of the skin” (Paragraph 0023), and “[t]he composition can also contain dermatological agents for improving the appearance and comfort of the skin” wherein “[t]he dermatological agent can be an antioxidant” (Paragraph 0045).
And, as taught by Longhini et al, “the aqueous extract of the bark” of Trichilia catigua “showed positive reaction for anthocyanin glycosides and tannins, both hydrolysable and condensed… as well as of saponins” (Page 260, Column 1) and exhibits antioxidant activity (see Page 262, Column 2: “Resende (2007) evaluated the antioxidant capacity of acetone crude extract, aqueous fraction and ethyl-acetate fraction of the barks from T. catigua.  All extracts had high antioxidant capacity”) as well as photoprotection (Page 263, Column 1).  Notably, Longhini et al also disclose that the specific combination of extracts of Trichilia catigua, Ptychopetalum olacoides and Pfaffia paniculata are found in “topical formulations for treatment and prevention of… cellulite… marketed as Slimbuster H®” (Page 263, Column 1).
Accordingly, it would have been prima facie obvious to further include Trichilia catigua bark extract obtained by aqueous extraction and comprising water soluble components of Trichilia catigua bark in the composition of Vepuri et al.  It would have been obvious to do so in order to provide antioxidant and photoprotective activity, as well as to reduce signs of aging by treating photo-induced aging, fine lines, wizened skin, flaccid skin, thinned skin and lack of elasticity or tonus of the skin via its anti-cellulite activity, all with a reasonable expectation of success.
Furthermore, in doing so, it would have been obvious to determine the optimal amount of each ingredient (and the combination) to include in the formulation.  As stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
In view of all of the foregoing, claims 1-3, 9 and 17 are rejected as prima facie obvious.
Claims 4-6 are drawn to the method of claim 1 wherein certain outcomes are further specified.
As noted by Hoffer v. Microsoft Corp., 405 F.3d 1326 (Fed. Cir. 2005), a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003)).  Indeed, it is well settled that “inherency may supply a missing claim limitation in an obviousness analysis” so long as “the limitation at issue necessarily must be present or the natural result of the combination of elements explicitly disclosed by the prior art” (PAR Pharm., Inc. v. TWI Pharm., Inc. 773 F.3d 1186 (Fed. Cir. 2014)).  “If… the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient” (quoting In re Oelrich, 666 F.2d 578 (C.C.P.A. 1981).  Thus, as stated by the court in PAR Pharm., Inc. v. TWI Pharm., Inc., “inherency... is present… when the limitation at issue is the ‘natural result’ of the combination of prior art elements” (Id.).  And, as stated by the court in In re Dillon (919 F.2d 688 (Fed. Cir. 1990)), “it is not necessary in order to establish a prima facie case of obviousness… that there be a suggestion in or expectation from the prior art that the claimed [invention] will have the same or similar utility as one newly discovered by applicant”. 
While the court in PAR Pharm., Inc. v. TWI Pharm., Inc. further indicates that “the concept of inherency must be limited when applied to obviousness” and “[a] party must… meet a high standard in order to rely on inherency to establish the existence of a claim limitation in the prior art in an obviousness analysis”, it must also be remembered that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  As such, a prior art disclosure of a product or method “appearing to be substantially identical” to that instantly claimed, and rationale or evidence “tending to show inherency”, shifts the burden to the Applicant to prove otherwise (MPEP 2112 (IV)-(V)).  As stated in In re Best, Bolton, and Shaw (562 F2d 1252 (CCPA 1977)), “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product” (see also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on”).
This is especially true in cases where the newly discovered, inherent limitation is claimed functionally rather than structurally.  For example, in In re Kubin (561 F.3d 1351 (Fed. Cir. 2009)), discussing claims drawn to an isolated nucleic acid molecule encoding a polypeptide “wherein the polypeptide binds CD48”, the court stated that there is “no obligation to predicate [an] obviousness finding on factual findings regarding a prior art teaching of [the polypeptide’s] binding to the CD48 protein” – the limitation is “not an additional requirement imposed by the claims on the [polypeptide], but rather a property necessarily present in” the polypeptide.  As stated by the court in Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 (Fed. Cir. 2012), “[t]o hold otherwise would allow any formulation – no matter how obvious – to become patentable merely by testing and claiming an inherent property” (discussing claims drawn to methods of administering an active agent “wherein upon oral administration… an initial serum concentration of the [active agent] greater than about 0.1 µg / ml is obtained at any time within about 30 minutes after administration” and further noting that “[t]he initial blood serum concentration resulting from administering [the active agent] is an inherent property of the formulation, and an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations”).  
For all the foregoing reasons, claims 4-6 are also rejected as prima facie obvious.
Claim 18 is drawn to the method of claim 1 wherein the composition is an emulsion.
As taught by Vepuri et al, “[t]he composition can be in various galenical forms conventionally used for topical applications and in particular in the form of… emulsions of liquid or semi-liquid consistency of the milk type… or emulsions of soft, semi-solid or solid consistency of the cream or gel type” (Paragraph 0074).
As such, claim 18 is also rejected as prima facie obvious.
Claim 22 is drawn to the method of claim 1, wherein the ingredients in the composition effective for reducing melanin in the hyperpigmented skin consist essentially of the mixture comprising Ptychopetalum olacoides bark/stem extract, Pfaffia paniculata root extract, and Trichilia catigua bark extract.
As indicated by MPEP 2111.03, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention.  In re Herz, 537 F2.d 549 (CCPA 1976).  Absent a clear indication of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising".  See PPG Industries v. Guardian Industries, 156 F.3d 1351 (Fed. Cir. 1998).  
Accordingly, claim 22 is rejected as prima facie obvious for the same reasons as applied to claim 1.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611